Citation Nr: 0431018	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for personality 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from February 1979 
until August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
back disability, PTSD, and personality disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the record, the Board notes that the appellant 
requested a BVA Travel Board hearing at a local VA office 
before a member of the Board in her March 2000 substantive 
appeal (VA Form 9).  As a result, the appellant was notified 
by letters dated in July 2004 and August 2004 that she was 
scheduled for a Travel Board hearing on September 13, 2004.  
However, the appellant failed to appear for her September 
2004 Travel Board hearing.  On September 20, 2004, the 
appellant requested in writing that her Travel Board hearing 
be rescheduled because "she had to be in court" for her 
divorce on the same date.

Pertinent law provides that a hearing on appeal will be 
granted if the appellant, or his duly authorized 
representative expresses a desire to appear in person.  
38 C.F.R. § 20.700(a) (2004).  Furthermore, the appellant, or 
his or her duly authorized representative may request a 
hearing before the Board of Veterans' Appeals at a Department 
of Veterans Affairs field facility in conjunction with 
submitting a substantive appeal (VA Form 9) or anytime 
thereafter, subject to the restrictions of Rule 1304.  
38 C.F.R. §§ 20.703, 20.1304 (2004).  The Board additionally 
notes that a veteran may request to reschedule a hearing if 
such request is filed in writing within 15 days of the 
hearing date and good cause for his or her failure to appear 
is shown.  38 C.F.R. § 20.704(d) (2004). As indicated above, 
the appellant made her request in writing within 15 days of 
the hearing date and good cause for her failure to appear is 
shown.  Therefore, this case is remanded for purposes of 
affording the appellant an opportunity to present argument to 
the Board via a BVA Travel Board hearing at her local VA 
regional office.

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled for the 
next available BVA Travel Board hearing at 
the local VA office.  Notice should be sent 
to the veteran and to her representative, in 
accordance with the applicable regulations.  
Care should be taken to assure that the 
representative is adequately informed of the 
time and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




